ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-182, concluding that as a matter of reciprocal discipline, JEFFREY M. SPIEGEL of WARWICK, NEW YORK, who was admitted to the bar of this State in 1992, and who was temporarily suspended from practice pursuant to Rule 1:20— 13(b) by Order of the Court filed on October 20, 2000, and who remains suspended at this time, should be suspended from the practice of law for a period three years based on discipline imposed by the Supreme Court of New York on February 25, 1999, for conduct constituting violations of RPC 8.4(b)(commission of a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c)(conduet involving dishonesty, fraud, deceit or misrepresentation) and good cause appearing;
It is ORDERED that JEFFREY M. SPIEGEL is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to October 20, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.